WALKER, J.
One who, as a business, retails oysters in a house at a stall kept for the purpose, and furnishes them with the necessary accompaniments of pepper, salt, and crackers, to be eaten when purchased at the stall, must be regarded as keeping an eating-house; and it is not the less an eating-house because the oysters are purchased and eaten in the raw state. The fact that a different individual carries on the business of retailing in another part of the same room, does not prove that ho who keeps the oyster-stall does not keep an eating-house. The oyster-seller may keep an eating-house, and the liquor-seller a drinking-house, in the same apartment.
It is no defense, for one charged with keeping an eating-house, that he carried on the business on account of an employer, and not for himself.
Judgment affirmed.